Dismissed and Opinion Filed December 22, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00515-CV

                  IN THE INTEREST OF K.L.H., R.A.L.H, S.C.H., E.N.H.,
                            S.L.H., AND F.A.H., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-07-01903

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright


       The Court has before it appellant’s motion to dismiss the appeal. Appellant states that he

no longer wishes to pursue the appeal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).



140515F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.L.H., R.A.L.H,                On Appeal from the 254th Judicial District
S.C.H., E.N.H., S.L.H., AND F.A.H.,                Court, Dallas County, Texas
CHILDREN                                           Trial Court Cause No. DF-07-01903.
                                                   Opinion delivered by Chief Justice Wright,
No. 05-14-00515-CV                                 Justices Lang-Miers and Stoddart
                                                   participating.




       In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellees Anne Genschaw, The State of
Texas, Natashia Hoeppner, and Kaye Lobato Dacosta recover their costs of the appeal, if any,
from appellant Steven Hoeppner.



Judgment entered December 22, 2014.




                                             –2–